DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-8 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/13/21 was filed after the mailing date of the Claims on 10/30/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atherton [US 20120131350] in view of Nurminen, et al. [US  20140344307].
As per claim 1:	Atherton teach a non-transitory computer-readable recording medium having stored therein a program for causing a processor to execute a communication process, the processor being implemented in one of a plurality of nodes that form a communication system, the communication process comprising: 
receiving account information of a user and a public key of the user from the user; [Atherton: 0083-0084; a public key distribution means, being a means to make available to any device on network verified public key values for all cryptographically enabled devices (including BCPM and personal information devices). Each biometrically associated public key corresponding to a specific authorized user and having associated with it identifying information pertaining to the corresponding specific authorized user. The user “account information” can be given the broadest reasonable interpretation (BRI) as data associated to the user, e.g. key, biometric or identification, address, timestamp, device information, etc. As such, the biometric or timestamp (but not limited to the listed items) can be account information of a user]
transmitting a message that indicates the account information is correct and the public key of the user to the plurality of nodes when it is decided that the account information is correct; and [Atherton: 0090-0093; Atherton discusses multiple messages, but each message have similar features and data.  For example, second BCPM  able to authenticate and process received first message information with the correct cryptographic keys (after positively biometrically identifying said second authorized user) by using said timestamp(s) in first message information to identify the key pairs corresponding to timestamp(s) within second BCPM, and by retrieving from public key distribution means the public key(s) corresponding to timestamp(s) for first authorized user of first BCPM from which first message information originated. Another example, relates to third message similarly to the first message, but retrieves the public key corresponding to first cryptographically enabled device. As such, the first message received (transmitted in order to receive) with correct keys after positive biometric identification of a user proves the message indicates account information is correct, which then retrieves a public key corresponds to an authorized user of first BCPM. Per the different messages, the public key from public key distribution means proves the key was transmitted to various devices or nodes per se (e.g. first BCPM, cryptographically enabled device. More examples on 0093-0095]
registering the public key of the user in a public key list that stores public keys of users who have been allowed to participate in the communication system [Atherton: 0105-0106; network enrollment device securely transmit or make available to public key distribution means a unique identification code and initial public key values and identifying information. Public key distribution means thereby establishing a record file for user, who is at this point an authorized user, record file initially including identifying information for user, unique identification code for user and initial public key values. Thus, the record file of the user that is authorized user refers to registering the user public key who are allowed to participate in the communication system. See also 0112, 0253; public key list refers to public key repository that store and make available to any device verified public key values and associated record file information for all BCPM and cryptographically enabled devices], **when receiving a specified number or more of messages indicating that the account information is correct respectively from the specified number or more of other nodes in the plurality of nodes, the specified number being larger than two. [**as rejected under a secondary reference, discussion below]
	Atherton discloses registering the public key of the user in a public key list that stores public keys of users who have been allowed to participate in the communication system [Atherton: 0105-0106, 0253]. However, Atherton did not clearly teach “when receiving a specified number or more of messages indicating that the account information is correct respectively from the specified number or more of other nodes in the plurality of nodes, the specified number being larger than two”.
	Nurminen, et al. discloses a node and/or other computer receiving one or more search messages might act to determine if it held any profiles that matched specified search criteria and can provide some or all of that profile to the user's node and/or other computer [Nurminen: 0029]. Further, Nurminen discloses the nodes and/or other computers that receive the forwarded one or more search messages act in a manner analogous to the nodes and/or other computers that received the one or more search messages from the originating node and/or other computer to determine if it held a profile that matched specified search criteria, and to forward the one or more search messages that it had received to some or all nodes and/or other computers referenced in stored contacts, address books, logs, and/or the like [Nurminen: 0033]. As such, in the case where a node and/or other computer, that possessed one or more profiles matching specified search criteria associated with one or more search messages, had received those search messages via forwarding performed by more than one node and/or other computer (e.g., where the same one or more search messages had been forwarded to the node and/or other computer by three different nodes and/or other computers), the node and/or other computer inform the originating node and/or other 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nurminen with Atherton to teach “when receiving a specified number or more of messages indicating that the account information is correct respectively from the specified number or more of other nodes in the plurality of nodes, the specified number being larger than two”, for the reason to provide an indication of the number of individuals having connection to individuals corresponding to the profiles, thus, establish the connection between the nodes and/or computers.
As per claim 2:	Atherton teach a communication device provided for one of a plurality of nodes that form a communication system, the communication device comprising: 
a processor configured to [Atherton: 0472]
receive account information of a user and a public key of the user from the user, [Atherton: 0083-0084; a public key distribution means, being a means to make available to any device on network verified public key values for all cryptographically enabled devices (including BCPM and personal information devices). Each biometrically associated public key corresponding to a specific authorized user and having associated with it identifying information pertaining to the corresponding specific authorized user. The user “account information” can be given the broadest reasonable interpretation (BRI) as data associated to the user, e.g. key, biometric or identification, address, timestamp, device information, etc. As such, the biometric or timestamp (but not limited to the listed items) can be account information of a user] 
transmit a message that indicates the account information is correct and the public key of the user to the plurality of nodes when it is decided that the account information is correct, and [Atherton: 0090-0093; Atherton discusses multiple messages, but each message have similar features and data.  For example, second BCPM  able to authenticate and process received first message information with the correct cryptographic keys (after positively biometrically identifying said second authorized user) by using said timestamp(s) in first message information to identify the key pairs corresponding to timestamp(s) within second BCPM, and by retrieving from public key distribution means the public key(s) corresponding to timestamp(s) for first authorized user of first BCPM from which first message information originated. Another example, relates to third message similarly to the first message, but retrieves the public key corresponding to first cryptographically enabled device. As such, the first message received (transmitted in order to receive) with correct keys after positive biometric identification of a user proves the message indicates account information is correct, which then retrieves a public key corresponds to an authorized user of first BCPM. Per the different messages, the public key from public key distribution means proves the key was transmitted to various devices or nodes per se (e.g. first BCPM, cryptographically enabled device. More examples on 0093-0095]
register the public key of the user in a public key list that stores public keys of users who have been allowed to participate in the communication system [Atherton: 0105-0106; network enrollment device securely transmit or make available to public key distribution means a unique identification code and initial public key values and identifying information. Public key distribution means thereby establishing a record file for user, who is at this point an authorized user, record file initially including identifying information for user, unique identification code for user and initial public key values. Thus, the record file of the user that is authorized user refers to registering the user public key who are allowed to participate in the communication system. See also 0112, 0253; public key list refers to public key repository that store and make available to any device verified public key values and associated record file information for all BCPM and cryptographically enabled devices], **when receiving a specified number or more of messages indicating that the account information is correct respectively from the specified number or more of other nodes in the plurality of nodes, the specified number being larger than two. [**as rejected under a secondary reference, discussion below]
	Atherton discloses registering the public key of the user in a public key list that stores public keys of users who have been allowed to participate in the communication system [Atherton: 0105-0106, 0253]. However, Atherton did not clearly teach “when receiving a specified number or more of messages indicating that the account information is correct respectively from the specified number or more of other nodes in the plurality of nodes, the specified number being larger than two”.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nurminen with Atherton to teach “when receiving a specified number or more of messages indicating that the account information is correct respectively from the specified number or more of other nodes in the plurality of nodes, the specified number being larger than two”, for the reason to provide an indication of the number of individuals having connection to individuals corresponding to the profiles, thus, establish the connection between the nodes and/or computers.
As per claim 3:	Atherton teach a communication method that is used in a communication system that includes a plurality of nodes, wherein 
two or more authentication nodes among the plurality of nodes [Atherton: 0] respectively receive account information of a user and a public key of the user from the user, [Atherton: 0083-0084; a public key distribution means, being a means to make available to any device on network verified public key values for all cryptographically enabled devices (including BCPM and personal information devices). Each biometrically associated public key corresponding to a specific authorized user and having associated with it identifying information pertaining to the corresponding specific authorized user. The user “account information” can be given the broadest reasonable interpretation (BRI) as data associated to the user, e.g. key, biometric or identification, address, timestamp, device information, etc. As such, the biometric or timestamp (but not limited to the listed items) can be account information of a user] 
the two or more authentication nodes respectively transmit a message that indicates the account information is correct and the public key of the user to the plurality of nodes when it is decided that the account information is correct, and [Atherton: 0090-0093; Atherton discusses multiple messages, but each message have similar features and data.  For example, second BCPM  able to authenticate and process received first message information with the correct cryptographic keys (after positively biometrically identifying said second authorized user) by using said timestamp(s) in first message information to identify the key pairs corresponding to timestamp(s) within second BCPM, and by retrieving from public key distribution means the public key(s) corresponding to timestamp(s) for first authorized user of first BCPM from which first message information originated. Another example, relates to third message similarly to the first message, but retrieves the public key corresponding to first cryptographically enabled device. As such, the first message received (transmitted in order to receive) with correct keys after positive biometric identification of a user proves the message indicates account information is correct, which then retrieves a public key corresponds to an authorized user of first BCPM. Per the different messages, the public key from public key distribution means proves the key was transmitted to various devices or nodes per se (e.g. first BCPM, cryptographically enabled device. More examples on 0093-0095]
each of the plurality of nodes registers the public key of the user in a public key list that stores public keys of users who have been allowed to participate in the communication system [Atherton: 0105-0106; network enrollment device securely transmit or make available to public key distribution means a unique identification code and initial public key values and identifying information. Public key distribution means thereby establishing a record file for user, who is at this point an authorized user, record file initially including identifying information for user, unique identification code for user and initial public key values. Thus, the record file of the user that is authorized user refers to registering the user public key who are allowed to participate in the communication system. See also 0112, 0253; public key list refers to public key repository that store and make available to any device verified public key values and associated record file information for all BCPM and cryptographically enabled devices], **when receiving a specified number or more of messages indicating that the account information is correct respectively from the specified number or more of other nodes in the plurality of nodes, the specified number being larger than two. [**as rejected under a secondary reference, discussion below]
	Atherton discloses registering the public key of the user in a public key list that stores public keys of users who have been allowed to participate in the communication system [Atherton: 0105-0106, 0253]. However, Atherton did not clearly teach “when receiving a specified number or more of messages indicating that the account information is correct respectively from the specified number or more of other nodes in the plurality of nodes, the specified number being larger than two”.
	Nurminen, et al. discloses a node and/or other computer receiving one or more search messages might act to determine if it held any profiles that matched specified search criteria and can provide some or all of that profile to the user's node and/or other computer [Nurminen: 0029]. Further, Nurminen discloses the nodes and/or other computers that receive the forwarded one or more search messages act in a manner analogous to the nodes and/or other computers that received the one or more search messages from the originating node and/or other computer to determine if it held a profile that matched specified search criteria, and to forward the one or more search messages that it had received to some or all nodes and/or other computers referenced 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nurminen with Atherton to teach “when receiving a specified number or more of messages indicating that the account information is correct respectively from the specified number or more of other nodes in the plurality of nodes, the specified number being larger than two”, for the reason to 
Claim 4:  Atherton: 0090-0093; discusses the communication method according to claim 3, wherein each of the authentication nodes creates, for the public key of the user, an electronic signature by using a private key of the authentication node when it is decided that the account information is correct, and transmits a message indicating that the account information is correct [Atherton: 0083-0084], the public key of the user, and the electronic signature to the plurality of nodes. [Atherton: 0164, 0221-0223]
Claim 5:  Atherton: 0090-0093; discusses the communication method according to claim 3, wherein each of the authentication nodes creates, for the account information and the public key of the user [Atherton: 0083-0084], an electronic signature by using a private key of the authentication node when it is decided that the account information is correct, and transmits a message indicating that the account information is correct, the account information, the public key of the user, and the electronic signature to the plurality of nodes. [Atherton: 0164, 0221-0223]
Claim 6:  Atherton: 0090-0093; discusses the communication method according to claim 4, wherein each of the plurality of nodes other than the authentication nodes inspects the electronic signature with a public key of a node that is a source of the electronic signature, and registers the public key of the user in the public key list after confirming that the public key of the user has not been falsified. [Atherton: 0164, 0221-0223]
Claim 7:  Atherton: 0164, 0221-0223; discusses the communication method according to claim 3, wherein each of the nodes when an electronic signature created using a  [Atherton: 0253]
As per claim 8:	Atherton teach a communication method that is used by each of a plurality of nodes in a communication system, the communication method comprising: 
receiving account information of a user and a public key of the user from the user; [Atherton: 0083-0084; a public key distribution means, being a means to make available to any device on network verified public key values for all cryptographically enabled devices (including BCPM and personal information devices). Each biometrically associated public key corresponding to a specific authorized user and having associated with it identifying information pertaining to the corresponding specific authorized user. The user “account information” can be given the broadest reasonable interpretation (BRI) as data associated to the user, e.g. key, biometric or identification, address, timestamp, device information, etc. As such, the biometric or timestamp (but not limited to the listed items) can be account information of a user] 
transmitting a massage that indicates the account information is correct to all of the other nodes when it is decided that the account information is correct; and [Atherton: 0090-0093; Atherton discusses multiple messages, but each message have similar features and data.  For example, second BCPM  able to authenticate and process received first message information with the correct cryptographic keys (after positively biometrically identifying said second authorized user) by using said timestamp(s) in first message information to identify the key pairs corresponding to timestamp(s) within second BCPM, and by retrieving from public key distribution means the public key(s) corresponding to timestamp(s) for first authorized user of first BCPM from which first message information originated. Another example, relates to third message similarly to the first message, but retrieves the public key corresponding to first cryptographically enabled device. As such, the first message received (transmitted in order to receive) with correct keys after positive biometric identification of a user proves the message indicates account information is correct, which then retrieves a public key corresponds to an authorized user of first BCPM. Per the different messages, the public key from public key distribution means proves the key was transmitted to various devices or nodes per se (e.g. first BCPM, cryptographically enabled device. More examples on 0093-0095]
registering the public key of the user in a public key list that stores public keys of users who have been allowed to participate in the communication system [Atherton: 0105-0106; network enrollment device securely transmit or make available to public key distribution means a unique identification code and initial public key values and identifying information. Public key distribution means thereby establishing a record file for user, who is at this point an authorized user, record file initially including identifying information for user, unique identification code for user and initial public key values. Thus, the record file of the user that is authorized user refers to registering the user public key who are allowed to participate in the communication system. See also 0112, 0253; public key list refers to public key repository that store and make available to any device verified public key values and associated record file information for all BCPM and cryptographically enabled devices], **when receiving a specified number or more of messages indicating that the account information is correct respectively from the specified number or more of other nodes in the plurality of nodes, the specified number being larger than two. [**as rejected under a secondary reference, discussion below]
	Atherton discloses registering the public key of the user in a public key list that stores public keys of users who have been allowed to participate in the communication 
	Nurminen, et al. discloses a node and/or other computer receiving one or more search messages might act to determine if it held any profiles that matched specified search criteria and can provide some or all of that profile to the user's node and/or other computer [Nurminen: 0029]. Further, Nurminen discloses the nodes and/or other computers that receive the forwarded one or more search messages act in a manner analogous to the nodes and/or other computers that received the one or more search messages from the originating node and/or other computer to determine if it held a profile that matched specified search criteria, and to forward the one or more search messages that it had received to some or all nodes and/or other computers referenced in stored contacts, address books, logs, and/or the like [Nurminen: 0033]. As such, in the case where a node and/or other computer, that possessed one or more profiles matching specified search criteria associated with one or more search messages, had received those search messages via forwarding performed by more than one node and/or other computer (e.g., where the same one or more search messages had been forwarded to the node and/or other computer by three different nodes and/or other computers), the node and/or other computer inform the originating node and/or other computer of this fact [Nurminen: 0034-0035]. Thus, Nurminen suggests the associated one or more messages to the one node or three different nodes and/or other computers as “a specified number or more of messages…specified number or more of other 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nurminen with Atherton to teach “when receiving a specified number or more of messages indicating that the account information is correct respectively from the specified number or more of other nodes in the plurality of nodes, the specified number being larger than two”, for the reason to provide an indication of the number of individuals having connection to individuals corresponding to the profiles, thus, establish the connection between the nodes and/or computers.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Nurminen suggests the limitation “when receiving a specified number or more of messages indicating that the account information is correct respectively from the specified number or more of other nodes in the plurality of nodes, the specified number being larger than two” by a node and/or other computer that possessed one or more profiles matching specified search criteria associated with one or more search messages, had received those search messages via forwarding performed by more than one node and/or other computer (e.g., where the same one or more search messages had been forwarded to the node and/or other computer by three different nodes and/or other computers), the node and/or other computer inform the originating node and/or other computer of this fact [Nurminen: 0034-0035]. Thus, Nurminen suggests the associated one or more messages to the one node or three different nodes and/or other computers as “a specified number or more of messages…specified number or more of other nodes…the specified number being larger than two” and that the account (or profile) information is correct respectively. As such, Nurminen obviously suggest “when receiving a specified number or more of messages indicating that the account information is correct respectively from the specified number or more of other nodes in the plurality of nodes, the specified number being larger than two”, where 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/           Examiner, Art Unit 2435  

/JOSEPH P HIRL/           Supervisory Patent Examiner, Art Unit 2435